141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Richard O. HANSEN, Appellant.
No. 97-3224NE.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 5, 1998.Filed:  March 26, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
We are troubled by Richard O. Hansen's appeal because of apparent discrepancies between the inventories prepared by the officers who seized Hansen's property (listing a cassette radio and a metal case belonging to Hansen) and an inventory prepared by the Government (that does not list either of these items).  Although Hansen's inept self representation deservedly earned the thumbs-down rulings he received in the district court, we believe Hansen is entitled to the production of the missing items of property or a straightforward explanation from the Government about what happened to them;  i.e. lost, destroyed, damaged, stolen, or taken.  Although Hansen's pro se lawyering created confusion and grief for all concerned, the Government placed its image for either above-the-board fair play or a coverup in question and should answer for it.  To this end, we vacate the district court's order and remand for further inquiry and for appropriate relief.  See Soviero v. United States, 967 F.2d 791, 792-93 (2d Cir.1992).  We deny as moot Hansen's motion to supplement the record on appeal.


2
A true copy.